DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-4,10,12-20,  and 28 are rejected under 35 U.S.C. 102a1 as being anticipated by Slumped glass by Zackery Belanger.
With respect to claim 1 Belanger discloses a method of fabricating an acoustic device (as described in abstract the device is an acoustic device), the method comprising:
Forming a plurality of holes in a panel (see page 146, section  titled Kiln, second column starting with “The controlled slumps provide” see cutting with CNC waterjet);
Disposing the panel in a support frame (see section titled Kiln, first column on page 246); and 
Heating the panel to a temperature such that the panel sags while disposed in the support frame and each hole so the plurality of holes is modified (see again section titled Kiln, paragraph spanning page 246 and 247). 
With respect to claim 2 Belanger further discloses  wherein forming the plurality of holes comprises cutting a plurality of elongated slots in the panel (see second column on page 246).
With respect to claim 3 Belanger further discloses wherein the plurality of holes comprise at least one hole shaped such that the at least one hole exhibits auxetic deformation when the panel sags (see title and page 246).
With respect to claim 4 Belanger further discloses wherein the forming the plurality of holes comprises implementing a waterjet cutting procedure (see page 246 second column).
With respect to claim 10 Belanger further discloses wherein the panel comprises a glass material (see again page 246).
With respect to claim 12 Belanger further discloses further comprising defining a perimeter shape of the panel before disposing the panel in the support frame (see again page 246 a panel is placed in the frame. The panel existing inherently provides for a perimeter thereof).
With respect to claim 13 Belanger further discloses supporting the panel with a plurality of rods (described as pins) as the panel is initially heated.
With respect to claim 14 Belanger further discloses a method of fabricating an acoustic pane, the method comprising:
Cutting a plurality of elongated slots in a flat panel (see page 146, section  titled Kiln, second column starting with “The controlled slumps provide” see cutting with CNC waterjet);
Supporting the flat panel with a frame (see section titled Kiln, first column on page 246); and 
Disposing the flat panel in a kiln (see page 246 a kiln is expressly disclosed) to heat the flat panel to a temperature such that the flat panel sags while disposed in the support frame and each hole of the plurality of hole undergoes deformation. 
With respect to claim 15 Belanger further discloses wherein the deformation is auxetic (see title).
With respect to claim 16 Belanger further discloses an acoustic device comprising:
A panel having a perimeter and an interior face within the perimeter, the interior face having a curvature (as a result of the deformation of the method as described on page 246, see description of device on pages 247 and 248); and
A plurality of holes (as cut by the waterjet, see 246 column 2) in the interior face;
Wherein the interior face is twisted beyond the curvature at one or more holes of the plurality of holes (see gain PAGES 247 SNF 248).
With respect to claim 17 Belanger further discloses wherein the curvature is non-uniform. 
With respect to claim 18 Belanger further discloses wherein each hole of the one or more holes is configured such that the interior face comprises a flap at each hole, each flap projecting outward from the curvature of the interior face (see pages 247 and 248).
With respect to claim 19 Belanger further discloses wherein the panel has an inflection between the perimeter and the curvature of the interior face (see again pages 247 and 248).
With respect to claim 20 Belanger further discloses wherein the perimeter is disposed in a plane and the curvature projects outward from the plane (due to the gravity during the sagging).
With respect to claim 28 Belanger further discloses wherein the panel comprises a glass material (see page 246).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Slumped glass by Zackery Belanger.
With respect to claim 11 Belanger discloses glass but does not expressly disclose float glass. The use of float glass would have been an obvious matter given the desired outcome of the deformation. 
Allowable Subject Matter
Claim 21,23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or to fairly suggest the invention as claimed. The prior art gives no suggestion of using a combination of auxetic and non-auxetic deformation of glass members for the purpose of acoustic attenuation. The prior art further fails to specifically disclose or suggest the auextic deformation of different sizes of apertures to allow for different degrees of sagging or slumping within the panel, teachings on the use of the frame to control the degree to which the glass deforms.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bertoldi (US20180264774) discloses the use of a hybrid dimple structure wherein auxetic deformation is present but does not disclose any such use for acoustics; Zanica (US20060042875) discloses an acoustic scatterer having deformations thereon; Wang (US6125965) discloses an acoustic board having different sized openings and cavities for absorption; McGrath (US5923002) discloses an acoustical room panel; Krent (US4393631) discloses a three dimensional room panel wherein the shape alters the acoustic properties of the room; Downs (US4356880) discloses an acoustical reflector; Hansen (US4226299) discloses an acoustical panel; Wirt (US3279043) discloses a permeable sheet metal structure having deformations thereon; Marini (US2871623) discloses a method of bending glass; and Pruden (US2166848) discloses a panel damping system. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837